 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLustrelon,Inc.andSolidarityof LaborOrganiza-tions International Union.Cases 22-CA-14639and 22-CA-14688June 27, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn August 4, 1987, Administrative Law JudgeJames F. Morton issued the attached decision. TheRespondent filed exceptions and a supporting briefand the General Counsel filed cross-exceptions anda supporting and answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2We agree with the judge's conclusions that theRespondent violated Section 8(a)(5) and (1) by fail-ing to supply the Union with financial informationthe Union had requested and by failing to bargaingenerally in good faith with the Union. In sodoing, we agree with the judge's finding that theRespondent claimed an inability, rather than an un-willingness, to meet the Union's economic demandsand thereby became obligated to support this claimby providing the Union with the supporting finan-cial data the Union had requested. In this regard,we note that the Union presented its economic pro-posals to the Respondent at the parties' first bar-gaining session on March 3, 1986.3 Thereafter, theRespondent's negotiator, Cole, responded to thatproposal at the parties' third bargaining session onMarch 27 by reading aloud a prepared statement ofthe Respondent's position. As more fully set forthin the judge's decision, the statement indicated,inter alia, that the Respondent was engaged in "aiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The judge inadvertently omitted reference to the unlawful dischargeof Diego Fernandez and the unlawful suspension of Rolando Fernandezfrom the expunction provision of his recommended OrderWe shallmodify the provision accordinglyThe General Counsel has requested a visitatonal provision authorizingthe Board, for compliance purposes,to obtain discovery from the Re-spondent under the Federal Rulesof CivilProcedure subject to the su-pervision of the U S court of appeals enforcing the Order.In the circum-stances of this case,we find it unnecessary to include such a clause SeeCherokee Marine Terminal,287 NLRB 1080 (1988)aHereafter, all dates refer to 1986 unless noted otherwisehighly competitive industry and large profits perpiece are practically non-existent." The statementcharacterized the Union's demandsas the sort that"would make any company in this industry unprof-itable," and suggested that the Union "withdraw allof your demands from the table and come backwith a new set of demands which take into accounta wage freeze." Cole, in reading the statement, fur-ther indicated that the next bargaining sessionscheduled for March 31 was canceled as nothingcould be accomplished "until after you have re-moved these outrageous demands . . . and begunto negotiate in a more reasonable fashion." Afterreading this statement,Cole presented the Re-spondent's economic proposal, which called for,inter alia, a 3-year wage freeze, the discontinuanceof the 3 days per year personal leave, and thefreezing of the Respondent's contributions to medi-cal coverage at the then-current level. The Union'snegotiator, Perez, responded that he would be ableto go along with the freeze proposal provided thattheRespondent produced its books and recordsjustifying this type of proposal. Cole denied the re-quest.Thereafter, there was a 3-month hiatus in bar-gaining.Bargainingresumed, and at the fifth bar-gaining session on July 23, the Respondent present-ed new economic proposals. The new proposals in-cluded, inter alia, a wage increase of 1 percent peryear for employees with 1 year seniority. Perez, inresponse, told Cole "you got to be kidding me"and Cole said "no . . . this is a legitimate offer,that thiswasmore than the company couldafford."Perez again requested the Respondent'sbooks and records and Cole again denied the re-quest.Based on the above, we find that the Respondentclaimed an inability to meet the Union's economicdemands and was therefore obligated to supply theUnion with the requested financial data to supportthat claim. In so doing, we note that an inability topay need not be expressed with any particular"magic words" so long as the words and conductare specific enough to convey such a meaning.At-lanta Hilton & Tower, 271NLRB 1600, 1602 (1984);Monarch Machine Tool Co.,227 NLRB 1265 (1977).See alsoNielsen Lithographing Co.,279 NLRB 877(1986).We find that the Respondent's conduct andstatements,noted above, are tantamount to aclaimed inability to pay.We particularly note thatthe representations in the Respondent's preparedstatementmust be read in the context of Cole'slater characterization of the Respondent's econom-ic offer, which was less costly than that proposedby the Union, as being "more than the companycould afford." Accordingly, we agree with the289 NLRB No. 52 LUSTRELON, INC.judge that the Respondent violated Section 8(a)(5)and (1) by failing to provide the Union with the fi-nancialdata it requested.As noted, we further agree with the judge's find-ing that the Respondent violated Section 8(a)(5)and (1) by failing to bargain generally in good faithwith the Union. In this regard, applying the criteriaset out inAtlantaHilton & Tower,supra,we con-clude that the totality of the Respondent's conductthroughout the course of its bargaining evidencesan intentto frustrate the bargaining process ratherthan a sincere purpose to reachagreement.See alsoHouston Country Electric Cooperative,285NLRB1213 (1987). Thus, we note particularly the dis-criminatorywarningsissued to all employee-mem-bers of the negotiating committee and the discrimi-natory treatment of union activists Diego and Ro-lando Fernandez.We further note that at the bar-gaining sessionof March 27, the Respondent's ne-gotiator,Cole, canceled the next scheduled bar-gaining session andconditioned further bargainingon the Union's withdrawal of its demands. Finally,as setforth above, the Respondent refused to pro-vide relevant financial data despite a claimed inabil-ity to meet the Union's demands.We conclude thatby the above conduct the Respondent evidenced anintent to frustrate the bargaining process and failedto meet its obligation to bargain in good faith withthe Union.4The General Counsel has excepted to the judge'sfailure to include in his recommended Order a pro-vision extending the Union's certification year for a1-year period.We find merit in this exception. It iswell established that when a party refuses to bar-gainduring the certification year, the Board willextend the certification year to prevent that partyfromgaining anadvantage from its failure to fulfillits bargaining obligation, and the extension normal-ly given is for the period that will provide the ag-grieved party with a full year of actual bargaining.See generallyColfor, Inc.,282 NLRB 1173 (1987),enfd. 838 F.2d 164 (6th Cir. 1987);Golmac Plastics,234 NLRB 1309 fn. 4 (1978), remanded 592 F.2d94 (2d Cir. 1979), enfd. per curiam 600 F.2d 3 (2dCir. 1979). In the present case the record showsthat the Respondent was engaged in overall bad-faith bargaining essentially from the outset of thecertification year.We therefore find it appropriateto extend the certification year for a 1-year periodrunning from the date that the Respondent beginsto bargain in good faith.We shall modify thejudge's recommended Order accordingly.4 In these circumstances,we finditunnecessary to pass onthe judge'sfinding that the Respondent's proposalswere ofa regressive nature or torely on his citationtoRetchholdChemicals, 277 NLRB 639(1985). Butsee Retchhold Chemicals,288 NLRB 69 (1988)379ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Lustrelon, Inc., Edgewater, New Jersey,itsofficers,agents,successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 2(c)."(c)On request, bargain in good faith with theUnion as the exclusive bargaining representative ofthe employees in the following appropriate unit onterms and conditions of employment and, if an un-derstanding is reached, embody it in a signedagreement.The Union's certification year shallextend 1 year from the date that such good-faithbargaining begins. The appropriate unit is:All production and maintenance employees, in-cluding shipping and receiving employees, butexcluding all office employees, clerical em-ployees, administrative employees, executives,guards,maintenancemen, professional employ-ees, supervisors as defined in the Act and allother employees of Respondent."2. Substitute the following for paragraph 2(d)."(d)On request, provide the Union with the fi-nancial dataitrequested to enable it to verify theRespondent'sassertionthat itwas financiallyunable to meet the Union's bargaining demands."3. Substitute the following for paragraph 2(e)."(e)Remove from its files any reference towarnings given employees on SOLO's bargainingcommittee and to the separate warnings givenDiego and Rolando Fernandez and all referencesto the unlawful discharge of Diego Fernandez andto the unlawfulsuspensionof Rolando Fernandez,and notify all these employees in writing that thishas been done and that evidence of the unlawfulacts will not be used against them in any way."4.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN STEPHENS, dissenting in part.Iwould find all the violations found by my col-leagueswith the exception of the refusal-to-produce-information violation and the overall sur-face bargaining violation. I recognize this to be avery closecase,and I agree that there is no one setof "magic words" through which a claim of inabil-ity to pay might be expressed; but I cannot con-clude that, in context, the particular expressions onwhich my colleagues rely amount to such a claim.Without that violation, I would not find that theRespondent's conduct amounted to overall surfacebargaining, i.e., an intent not to reach an agree-ment. 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT issue warnings to any of our em-ployees in order to discourage them from support-ing Solidarity of Labor Organizations InternationalUnion (SOLO).WE WILL NOT discharge or suspend any employ-ee to discourage support for SOLO.WE WILL NOT discharge any employee to dis-courage the filing of any unfair labor practicecharges with the National Labor Relations Board.WE WILL NOT refuse to bargain collectively withSOLO and WE WILL NOT refuse to provide it withneeded financial data it requested.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Diego Fernandez his job backand make him whole, with interest, for all losses ofearnings and of other benefits he suffered as aresult of our having unlawfully discharged him.WE WILL make whole Rolando Fernandez, withinterest, for all losses of earnings and of other bene-fits he suffered as a result of our having unlawfullysuspended him from our employ for 1 week.WE WILL, on request, bargain in good faith withSOLO, as the exclusivebargainingrepresentativeof the employees in the following appropriate uniton terms and conditions of employment and, if anunderstanding is reached, embody it in a signedagreement.The Union's certification year shallextend 1 year from the date that such good-faithbargaining begins. The appropriate unit is:All production and maintenance employees, in-cluding shipping and receiving employees, butexcluding all office employees, clerical em-ployees, administrative employees, executives,guards, maintenance men, professionalemploy-ees, supervisors as defined in the Act and allother employees of Respondent.WE WILL, on request, provide SOLO the finan-cial data it requested to enable it to verify our as-sertion that we were financially unable to meetSOLO's bargaining demands.WE WILL remove from our files all references toallunlawfulwarnings issued tomembers ofSOLO's negotiating committee,toDiego Fernan-dez and to Rolando Fernandez, and all referencesto the unlawful discharge of Diego Fernandez andthe unlawful suspension of Rolando Fernandez, andWE WILL notify them that this has been done andthat evidence of the unlawful acts will not be heldagainstthem in any way.LUSTRELON, INC.C. John Cicero, Esq.andDebra J. Cosgrove, Esq.,for theGeneral Counsel.Larry M. Cole, Esq. (Cole & Cole),of Jersey City, NewJersey,for the Respondent.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON,AdministrativeLaw Judge. Thecomplaint in these cases,which were consolidated forhearing,alleges that Lustrelon,Inc. (Respondent) hasviolated Section 8(a)(1), (3), (4), and (5) ofthe NationalLaborRelationsAct (theAct).Respondent'sanswerdenies these and also the underlying factual allegations.The specificissues raised in the pleadings are whetherRespondent (1) issued warnings to employees and dis-charged two of them because of their union activities, (2)discharged one of those employees also because he saidhe would file an unfair labor practice charge,and (3) re-fused to bargain collectively with Solidarityof LaborOrganizations InternationalUnion (SOLO).The hearing was held in Newark,New Jersey, on 2and 3 March 1987.On the entire record,including myobservation of the demeanor of the witnesses,and afterdue considerationof thebriefsfiledby theGeneralCounsel and Respondent,Imake the followingFINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATION STATUSThe pleadings establish, and I find, that Respondentmanufactures lamps,and that in its operations annually itmeets the Board's nonretail jurisdictional standard. I alsofind, based on the fact that SOLO had been certified inCase 22-RC-9536 as the exclusive collective-bargainingrepresentative for Respondent's production and mainte-nance employees,that SOLO is a labor organization asdefined in Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAbout 350 production and maintenance employees areemployed by Respondent at its plant in Edgewater, NewJersey.Until January 1986, they had been representedfor many years by a labor organization, referred to in therecord in this case as Local 298. One of the GeneralCounsel'switnesses,alleged discriminatee Rolando Fer-nandez, testified that Respondent's plant manager had,about 1984, spoken to him about his becoming a Local LUSTRELON, INC.298 delegate and that Fernandez then became the dele-gate.The last contract negotiated by Respondent and Local298 became effective in 1983, for a 3-year term. Aboutthe same time, new owners took over Respondent's busi-ness.In late 1985, SOLO petitioned for an election inCase 22-RC-9536, seeking to replace Local 298 as bar-gaining agent.Diego Fernandez,one of the alleged dis-criminatees in this case, testified without contradictionthat he was one of the original and most active support-ers of SOLO and that he had been told, during thecourse of SOLO's organizational effort by two of Re-spondent's supervisors, Joe Violante and Pasquale Rose,that he and the other SOLO supporters were wastingtheir time as Respondent has always done pretty muchwhat it wanted to do. In its answer, Respondent admit-ted that Joe Violante and Pasquale Rose are supervisorsand its agents.The statements attributed to them byDiego Fernandez had been made more than 6 monthsbefore the first unfair labor practice charge in this casewas filed and are not alleged as independent violations ofthe Act.An election was held on 10 January 1986 pursuant toan agreement of the parties approved by the RegionalDirector of Region 22. SOLO won and, as noted above,was certified on 22 January 1986 as exclusive representa-tive of Respondent'sproduction and maintenance em-ployees. All dates hereafter are for 1986 unless stated dif-ferently.B.WarningsGiven to Employees on SOLO'sNegotiating CommitteeAfter SOLO's certification as representative, its presi-dent, Edmundo Perez, and Respondent's attorney, LarryCole, agreed to hold the first negotiation session on 3March. Cole also agreed to Perez' request that Respond-ent release five employees from work to assist him in thenegotiations. Perez agreed that when they were finishedon 3 March these employees would return to work.They were not to be paid by Respondent while servingon SOLO's committee.The first session was held on 3 March at a HolidayInn nearRespondent's plant. Cole and Respondent's vicepresident,WalterWeil,were present for Respondent;Perez, assisted by the employee committee, negotiatedforSOLO. The negotiations were in English. Pereztranslated them into Spanish for the benefit of the em-ployees of SOLO's negotiating committee. As discussedfurther below, SOLO presented its economic and otherdemands. One of the alleged discriminatees, Diego Fer-nandez, served on the negotiating committee.Hebrought up, through Perez, safety issues for discussion atthe session. Respondent agreed to set up with SOLO asafety committee and that provision therefor would beincluded in a collective-bargaining agreement, "subjectto language." The meeting ended about noon. The mem-bers of SOLO's committee did not return to work then,but stayed with Perez to discuss the negotiations and toprepare for the next session.Perez testifiedwithout contradiction that later on 3March, Cole telephoned him to state that he thought theemployees would be returning to work that day. Perez381informed Cole that he was reviewing proposals with theemployees to see how flexible SOLO would be in subse-quent sessions.Negotiations resumed on 13 March. The meeting be-tween Respondent's representatives,Weil and Cole, withSOLO's president, Perez, and the employee committeeended that day before noontime. Perez then told Weiland Cole that the employees on SOLO's negotiatingcommitteewould remain with him to review theprogress of the negotiations. The parties agreed on 13March to meet again on 27 and 31 March. The employ-ees on the committee stayed with Perez on the afternoonof 13 March and did not return to work.The partiesmet againon 27 March. As discussed infurther detail below in another section, Respondent hadon 27 March proposed a 3-year wage freeze, informedSOLO that there was no reason to meet on 31 March asearlier scheduled,and that it was canceling that session.Respondent informedSOLO thatit expectedSOLO willtake into account Respondent's demand for a wagefreeze. Perez asked for financial data, as discussed in fur-ther detail below, and his request was denied. The meet-ing ended about noontime. Again, the employees onSOLO's committee remained with Perez and did notreturn to work. No furthersessionswere scheduled orheld until 27 June. SOLO and Respondent exchangedcorrespondence respecting SOLO's request for financialdata.On 16 May, alleged discriminatee Diego Fernandezwas given a written warning by his immediate supervisorand was asked to sign it. The warning was for excessiveabsenteeism.He refused to sign the warning as, in hisview, the dates on which he was absent from work weredates on which he had been excused from work, eitherbecause he was participating in negotiations as a memberof SOLO's committee or because he was receiving medi-cal treatment.Fernandez wrote Respondent that sameday to protest the warning, asserting in his letter that thewarning was nothing more than harassment because ofhis activities on behalf of SOLO. He noted in that letterthat 4 of the days cited in the warning were spent oncontract negotiations. There is no evidence that he re-ceived a response to his letter.The General Counsel called Vice President WalterWeil as a witness. He testified that Diego Fernandez andthe other employees on SOLO's negotiating committeewere issued warnings for absenteeism for the days theyattended bargaining sessions and that he authorized theissuanceof those warnings because he had understoodthat those employees were to return to work at the endof each meeting.On 20 October, Respondent's attorney, Cole, wroteSOLO's president a letter, reading in relevant part as fol-lows:Some time ago you filed an unfair labor chargewith the National Labor Relations Board which al-leged in part that written warnings for attendancehad been given to members of your Committee.These warnings included days that the Committeewas negotiating. You may recall that the individualsconcerned did not return to work in the afternoons 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the negotiating sessions despite the fact that thesessions had concluded in the morning.Since theappropriateness of the warning was not clear, thewarnings were removed from the files of the Com-mitteemembers unilaterallyby the Company. Ap-parently you were never notified of this.Please be advised thatwarningshave been removedand no action has been taken based upon absenceson the days that the Committee was negotiating andthat the Committee members were present at thenegotiations.None of theemployeeswho served on SOLO's com-mittee and who received warnings, as Weil testified,were ever notified by Respondent that those warningshad been removed from their personnel files or that thewarnings were rescinded.The evidence presented by the General Counsel estab-lishes prima facie that Diego Fernandez and other em-ployees onSOLO'snegotiating committee were issuedwritten warnings to discourage their support for SOLO.The warnings were not issued until after the negotiationsbetween SOLOandRespondenthad become badlystrained.They were issued without prior notice to theemployees or to SOLO's president. They were issued atVice President Weil's direction, notwithstanding that hewas one of the two principal negotiators for Respondentand was aware that the employees on the committeewere with Perez and that Respondent had not on any ofthose days indicated to Perez that the employees onSOLO's committee were subject to discipline. The infer-ence to be drawn from all the evidence before me is thatWeil was sendingSOLO a clearmessage by these warn-ings that its insistence on financial data and its overallbargaining position were not to Respondent's liking. Re-spondent thus had issued these warnings because theseemployees supported SOLO. Respondent suggests thatthe warnings were issued because of a misunderstandingand notes that, in any event, it notified SOLO in sub-stance thatthey would not be given effect.InHanlon & Wilson Co.,267 NLRB 1264 (1983), theBoard adopted a finding that the employer there had un-lawfully rejected doctors' excuses proffered by an em-ployee to justify his absences from work. In the instantcase, Respondent took no action against these employeesuntil it became clear thatSOLO was notgoing to aban-don its demand for financial data. Respondent's actionsin issuing the warnings were a reversal of its earlier deci-sion to go along with Perez' keeping the SOLO commit-teemembers with him after the conclusion of the meet-ingswith Respondent's representatives. In effect, Re-spondent was rejecting its earlier excusals. In sum, Re-spondent's actions in warning these employees were notoversights.Nor are they to be excused on the basis ofCole's letter to Perez in October. That recantation, if itcould be called that, was not timely, clear, or specific; itcontained no assurances and was not sentto any of theemployees. It did not begin to meet the test referred toinPassavantMemorial Area Hospital,237NLRB 138(1978), to constitute an effective disavowal. See alsoHol-landerHome Fashion Corp.,255NLRB 1098 at fn. 3(1981).C.Warning Issued to, and Discharge of DiegoFernandez on 23 MayThe General Counsel alleges that Respondent, on 23May, issued a warning to Diego Fernandez in order todiscourage him from continuing his support of SOLOand discharged him that same day because he continuedhis support of SOLO and also because he advised Re-spondent of his intent to file an unfair labor practicecharge with the Board.Respondent denies these allega-tions and asserts that it discharged Diego Fernandezsolely because he punched in another employee's time-card.Diego Fernandez began working for Respondent inAugust 1980. He was employedas a machineoperator atthe time of his discharge, about 23 May 1986.The dncontroverted testimony establishes that he wasan active, perhaps the most active, supporter of SOLOamong Respondent's employees. Thus, he participated initsorganizational effort, having distributed 30 to 40 au-thorization cards to his coworkers; he attended SOLO'smeetings; he was told, as earlier noted, by two of Re-spondent's supervisors that he and other SOLO support-erswere wasting their time because Respondent wouldcontinue to have its own way; and he was a member ofSOLO's employee committee, participating actively atthe negotiationsessions.He arrived at work about 7:15 a.m.on his last day ofwork and was accompanied then by his brother Rolando.As they approached the timeclock, Respondent's plantmanager, Rafael Ricciardi, was standing about 10 to 15feet from it and was looking at them while talking to Su-pervisorGuiseppe (Joe) Violante. As work was sched-uled to start 15 minutes later, Rolando Fernandez wentfor coffee for himself and Diego. Diego then punched inhis own timecard and also Rolando's.The foregoing factual recited is based on the accountsof Diego Fernandez and Joe Violante. Their respectiveaccounts differ as to what occurred after Diego Fernan-dez had punched in the timecards.Diego Fernandez' account is as follows. Later on thatmorning,his immediate supervisor, Pasquale Rose, ap-proached him while at work and informed him that hewould have to sign a warning that was being given himfor having punched in his brother's timecard. Diego Fer-nandez (Diego, to distinguish him from his brother, Ro-lando) responded that he would not sign the warning ashe had not done anything out of the ordinary when hepunched in his brother's card. Suddenly, Joe Violanteappeared and told Diego to come to the office with him.Diego did so. They went to Plant Manager Ricciardi'soffice.Ricciardi asked Diego why he punched Rolando'scard.Diego responded that, what he did, he had donemany times and that his brother was in the plant withhim.Diego then told Ricciardi that if "they" continuedto harass him, he would go "to the U.S. Labor Depart-ment (to) complain." Ricciardi became angry and dis-charged him.Diego Fernandez also testified that he had never beentold of any rule against punching in another employee'stimecard and that there never had been any sign postedthat pertained to any such rule. He related too that he LUSTRELON, INC.had, on prior occasions, punched in his brother's card inthe presence of Respondent's supervisors, and that theyhad never said anything to him about his having done so.Guiseppe Violante'saccountof the events of that dayisas follows.He and Plant Manager Ricciardi werestanding near the timeclock. Ricciardi was facing theclock;Violante was standing with his back to it. Ric-ciardi told him that Diego had just punched in two time-cards.Violante then saw Diego put his own card andalso his brother's card in the rack. He asked Diego whyhe punched in two cards; he told Diego that he knowsthe rule that anyone caught punching in two cardswould be fired on the spot. Violante then went to seeRicciardi as he understood that all disciplinary action isto be done through the main office. Diego was thencalled to the office and given the option of quitting or ofbeing fired.Violante also testified that ever since he began work-ing for Respondent 16 years previously and until aboutMarch 1986 there had been a sign posted over the time-clock, which reminded employees that if any employee iscaught punching in another employee's timecard, thepenalty is immediate dismissal. He testified also that onthe day that Diego was fired the one sign posted wasone reading: "Punch your timecard only."On furtherexamination,Violante testified that he hadfiredDiego on the spot about 7 a.m. and that, later(about 8 a.m.), when he told Ricciardi that he had doneso,Ricciardi instructed him to bring Diego to his officeto sign a release.Violante testified that Ricciardi wantedthe release because Diego had supported SOLO.Ricciardi did not testify; neither did Respondent's su-pervisor-foremen, Pasquale Rose.I credit Diego Fernandez' account. Violante's accountwas hardly persuasive. It is unlikely that he fired Diego"on the spot" and also that Diego was brought to Ric-ciardi's office,well after the workday had begun, to signa release. Further, Violante's testimony that Ricciardiwanted Diego to sign a "release" is too vague and alsoillogical in that Ricciardi would have no reason to thinkthatDiego would gratuitously accommodate him in re-leasingRespondent from all liability arising out of hisdischarge.Moreover, it is very unlikely, as Violante'stestimony would have it, that Diego and Rolando Fer-nandez would have flagrantly disregarded an establishedrule calling for immediate discharge; it is implausible thatDiego would have punched in Rolando's card in thepresence of a plant manager with knowledge that hewould thereby lose a job he has had for almost 6 years.Lastly, I note that Ricciardi did not testify to controvertDiego's testimony that Ricciardi discharged him whenhe said he would go the U.S. Labor Department to stopthe harassment.The credited evidence establishes that Diego Fernan-dez was an active supporter of SOLO; that Respondentwas aware of his support of SOLO; that there never wasa posting or other promulgation of any rule barring oneemployee from punching in the timecard of another em-ployee solely as a convenience;' that Respondent con-'Respondent adduced evidence that, in prior years, two employeeshad been discharged for incidents involving timecardsOne ofthose em-383jured up a "rule" as a pretext to issue a warning toDiego Fernandez on 23 May in order to harass him be-cause he supported SOLO, and particularly SOLO's ne-gotiatingdemands; and that when Diego Fernandezmade it clear to Ricciardi that he was not intimidated bythatwarning, but would protest the harassment, Ric-ciardi discharged him.A separate issue exists whether the evidence supports afinding that Diego Fernandez was discharged also for areason proscribed in Section 8(a)(4) of the Act. Thecomplaint alleges that he was fired because he informedRespondent that he intended to file unfair labor practicecharges with the Board. As just found, Diego protestedon 23 May that if Respondent continued in its "behaviortowards [him]" he "was going to go to the U.S. LaborDepartment and complain what they were doing to[him]." The most obvious thing to note, respecting hisremark, is that the National Labor Relations Board is theagency responsible for investigating complaints by em-ployees of harassment based on union activities. Alsonoteworthy is that the Board, only a few months beforehisdischarge, had conducted an election among Re-spondent's employees and certified SOLO. Lastly, I notethat the Board affirmed a finding by Administrative LawJudge Edelman, in a case with a similar fact pattern, thata Spanish-speaking employee's use of the term, "LaborDepartment" pertained to the Board. SeeBook Covers,Inc.,276 NLRB 1488 (1985). Also, the Supreme Courthas held that Section 8(a)(4) is not to be read literally butis to be construed liberally in order to afford employeesbroad protection. SeeNLRB v. AA ElectricCo., 405 U.S.117, 122 (1972). All these factors support the finding,which I now make, that Diego Fernandez was dis-charged because he informed Respondent, in essence,that he intended to file an unfair labor practice chargewith the Board to stop Respondent's unlawful harass-ment of him.D. Warning and Suspension of Rolando FernandezRolando Fernandez (Rolando) began working for Re-spondent over 5-1/2 years ago. He is the most senior em-ployee in the acid department. He had distributed au-thorization cards for SOLO duringitsorganizationaleffort and did so although he was then a delegate for arival labor organization, as related above. A picture of aSOLO committee, which included Rolando, was pub-lished in a Hispanic newspaper. Vice President WalterWeil wasgiven acopy of this newspaperat a negotiatingsession on13March.Well saw the photo then and ac-knowledged that Rolando was an active supporter ofSOLO.Rolando was not disciplined by Respondent on 23May, the day his brotherwas issued a warning and wasdischarged, as discussed above. On 29 May, Rolando wasissued a warning. The General Counsel contends that thereason given by Respondentisbaselessand that thewarningwasintended to discourage his support forployees had punched in the card of another employee who was absentfrom work that day, another had altered his own card Those incidentsdo not establish that Respondent had a practice or rule requiring immedi-ate discharge for punching in a card as was done in the instant case 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSOLO and to provide an excuse for Respondent to sus-pend him from work for a week,also to discourage sup-port for SOLO. Respondent asserts that the disciplinemeted out to Rolando on 29 May was unrelated to hisunion activities.Rolando's job in the acid department required him toremove parts that were submerged in an acid bath, rinsethem in a water bath,shake off the excess liquid, andthen to take these parts to his machine for processing. Asthe acid used is highly corrosive, the workers in that de-partmentwear protective clothing-rubber aprons,rubber gloves,and so on.Rolando,as the senior employ-ee, trained new employees in that department.Rolando's account of the events on 29 May is as fol-lows.He was performing his job that day in a routinemanner.His foreman, Joe Cirone,and Vice PresidentWell were standing about 10 feet from him. Cironecalled out to him that he was spilling water on the floor.He responded that "this is not correct" and he toldCirone that he is the oldest employee there and is alwayscareful, and that "the liquid doesn't spill." (It appearsthat the job involves minor dripping, hence the protec-tive clothing. I construe the translations of Rolando's ac-count, as they are quoted above, as his saying in effectthat the dripping then was no more than normal.) Laterthatmorning,Violante told him he was fired, and that itwas not "his order." Violante told him to go with him tothe office.He accompaniedViolante to the office.Weilwas there with an office employee. Rolando was toldthen that he was not going to be fired but was given aweek's suspension.He was suspended a week.Later hevolunteered to SOLO to be his brother's replacement onSOLO's negotiating committee and was present at thenext two sessions-the one on 27 June and a later one.As noted above, Violante testified in this case. Howev-er, he did not refer to the 29 May incident in his testimo-ny.Supervisor-Foreman Cirone did not testify. VicePresidentWeil did end his account of the 29 May inci-dent as follows. He was standing with Foreman JoeCirone and observed Rolando take a piece out of thecleaningtray in such a way that the liquid ran onto thefloor in "a nice, big flow." Weil told Cirone to tell Ro-lando to let the pieces drip properly. Cirone did so. Aminute later Rolando again caused a spill. He did "theexact same thing just as if he were trying to be spiteful."Weil told Cirone to give him a warning. Cirone did so.Later, Cirone informed Weil that the warning he gave toFernandez was his third and that he was due to be fired.Weil called Respondent's labor counsel and then decidedon a 1-week suspension for Fernandez.Other than what Weil testified to, there is no evidencein the record to indicate that Respondent had a policy ofdischarging employees summarily on the third warning.Nor is there evidence that Rolando had prior warnings,other than anotationto that effect on the 29 May writ-ten warning itself.I credit Rolando Fernandez' account. While it may bepossible, it is unlikely that an experienced employeewearing clothing to protect himself against a corrosiveacid would splash it about. I note too that Supervisor-Foreman Cirone did not testify to challenge Rolando'saccount. In view of Rolando's support for SOLO, ofwhich Respondent was aware, the pretextual nature ofthe warning given him and the union animus fairly to beinferred from it, and in view of the discrimination prac-ticed less than a week before against Diego Fernandezand the other evidence bearing on that finding, I findthat the General Counsel has made out a prima facieshowing that Rolando Fernandez, a known supporter ofSOLO, was disciplined on 29 May because of that sup-port.As Respondent has not presented any probativeevidence to negate this prima facie showing, I find thatRespondent warned Rolando Fernandez on 29 May andthen suspended him from its employ for a week in orderto discourage him from supportingSOLO.SeeIndustrialAgrico Processing,274 NLRB 711 at fn. 2 (1985), for ananalogous holding.E. Alleged Unlawful Refusal toBargainThe complaint alleges that Respondent has separatelyviolated Section 8(a)(1) and (5) of the Act by having en-gagedin each of four types of conduct and also by itsoverall conduct. Specifically, the complaint cites the fol-lowing acts as distinct violations; canceling meetings andrefusing to meet unlessSOLOaccepted Respondent's de-mands or because SOLO had filed an unfair labor prac-tice charge; unilaterally changing terms of employmentof unit employees; failure to furnish requested financialdata; having issued warnings to employees on SOLO'snegotiating committee; and its overall conduct. In thebrief filedwith me, the General Counsel set out fourpoints of argument that pertained to the alleged viola-tions of Section 8(a)(1) and (5)-the alleged unlawful re-fusal to provide financial data; "surface bargaining," thealleged refusal to meet because SOLO filed an unfairlabor practice charge; and alleged unlawful unilateralchanges in the employees' workweek. Respondent assertsitnever claimed inability to pay and hence contends thatitwas under no duty to furnish SOLO with financialdata. It contends too that itengagedin "hard," not "sur-face" bargaining. It denies having unilaterally changedthe workweek or refused to meet because SOLO filedunfair labor practice charges or otherwise.As noted above, the first negotiation session took placeon 3 March at which SOLO presented Respondent withitsdemands that were framed as modifications of or ad-ditions to provisions of the last collective-bargainingagreementbetween Respondent and Local 298. For ex-ample, three additional holidays were sought as were a$1 yearly increase in the hourly wage rate (as contrastedto 20 cents in the last year of the Local 298 contract),and a pension fund contribution where there had beennone previously. In addition, ventilation, heating, andsanitary issues were raised by SOLO. Respondent tookthose demands under consideration and agreed to meetagain.The second session took place 10 days later. Respond-ent's representative reported that the complaint SOLOhad raised as to the facilities in the women's bathroomsin the plant had been taken care of. Agreement wasreached on the substance of a safety committee. As to aquestion raised by SOLO concerning certain layoffs, Re-spondent produced a computerized employee list to satis- LUSTRELON, INC.fy SOLO that the layoff procedure it followed was cor-rect.Respondent's representative stated also that in theabsence of a new collective-bargaining agreement be-tween SOLO and Respondent it intended to follow theprovisions of its Local 298. The session ended withagreement on two more meeting dates, 27 and 31 March.On 27 March, only Attorney Cole appeared for Re-spondent.He read a prepared statement.Its text follows:As youcan see,I am alone here at this negotiat-ing session.There is no one from the Company heretoday.Mr. Gruodis has returned from his recenttrip to the Far East and has reviewed your demandsover the life of the three yearagreement.The totalcost to Lustrelon of your currentdemands is$11,319,075.The wage increases demanded aloneare $4,992,000. The medical and dental coveragesdemanded are $2,376,000. Given the enormity ofthese demands, it was felt that no constructive pur-pose would be served by having Company officialshere at this meeting.We believe that SOLO does not understand theindustry that Lustrelon operates in. The industryitself is a highly competitive industry and largeprofits per piece are practically non-existent.While many of our employees have skills that areimportant to us, there are many other people notemployed by our Company who can work for us tothe same degree of efficiency.The wages and in-creases that you have demanded in this contractwould make any company in this industry unprofit-able.We respect our workers who respect us. We fur-nish considerable work for a great many people.Solo has come into this negotiation after an electioncampaign where you raised the people's expectationlevels so high that this Company will not capitulateto yourdemands.Lustrelonsuggeststhat SOLO go back to thepeople and tell them that the Company will notmeet their demands.Ihave here a set of demandsthatwe have prepared that we believe to be morereasonable than yours.We request that you takethese demands back to the people and discuss therealities of our business with them.We suggest fur-ther that you withdraw all of your demands fromthe table and come back with a new set of demandsthat take into account a wage freeze.We had previously agreed with you that wewould negotiate in our next negotiating session onMonday, March 31, 1986. We believe that nothingcan come out of this next meeting until after youhave removed these outrageous demands of yoursfrom the table and begun to negotiate in a more rea-sonable fashion.We, therefore, wish to cancel thismeeting for Monday. We will be happy to return tothe negotiatingtable after you have presented uswith a new set of written demands that we canstudy.We will presume that these demands will bereasonable and will take into account the wagefreeze and other items that have been discussed inthe Company's demands.385Cole thenhandedSOLO'spresident,Perez,the fol-lowing set of demands,which werereferred to in theabove statement:1.Open Shop Provision.2.Wage Freeze for three year collective bargain-ing agreement.3.Eliminate three personal days currently inforce.4.Company contribution to medical coverages tobe frozen at current level. Any increases in cost forindividual or family membership shall be paid forby the employee.5.Regular monthly meetings with groups of em-ployees to discuss quality and productivity improve-ment and methods of improvement of working con-ditions and employees'suggestions.Union present ifdesiredby SOLO.6. In order to eliminate vandalism and theft fromCompany, the Company demands the right to con-duct random searches of any employee automobileson premises.7.All vans shall not be permitted entry to theCompany premises. Any employees traveling byvans shall be discharged at the guard check.8.All union demands not previously agreed toare denied.Regarding item8, the only proposal by SOLO that maybe said to have been previously agreedto byRespondentwas to its proposal that a safety committee be estab-lished;Respondent agreed "subject to contract lan-guage."When Cole concludedhis readingof the preparedstatement on 27 March,Perez translated his remarks intoSpanish for the benefit of the employees on SOLO'scommittee. Perez then told Cole that he would be will-ing to go along with the freeze proposal provided Re-spondent produced its books and records to enable Perezto "justify to [the employees] the reason for this type ofproposal." Cole denied the request. There is a conflictwhether Cole elaborated on that response. Perez testifiedthat Cole then said that there was no need to substantiateRespondent's denial for a wage freeze as the employeeswere "standing around doing nothing." Cole testifiedthat he simply denied the request and did not say any-thing further because he did not want to go beyond thelanguage ofthe typedstatementhe had just read. Coledenied that he told Perez that he could verify the needfor a freeze simply by noting that the employees hadnothing to do. I credit Cole's account as it is unlikelythat he, having prepared a written statement to read atthe session with no other representative for Respondentpresent toassist,would have made the off-hand commentattributed to him by Perez. Perez testified that he andCole then discussed an impending layoff or a "shutdownof some sort." Cole, however, testified that he limited hisdiscussion on 27 March to the statement he had preparedand read. Perez' account of a "shutdown of some sort" istoo vague for what seems to be a subject of some impor-tance, a plant shutdown. Perez' account is not persua-sive. I credit Cole's. 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThere was no meeting held on 31 March. Letters wereexchanged between Perez and Cole, which essentially re-stated their respective positions, as set forth on 27March. Cole wrote Perez on 11 June to state that SOLOhas yet to submit revised proposals and that Respondentwould meet with SOLO when it was ready to resumenegotiationswith revised demands. Perez then calledCole and they set upa meetingfor 27 June. In that tele-phone conversation, Perez told Cole that the employeeshad informed him that Respondent had introduced a 4-day workweek. Cole responded that he knew nothingabout this and that Respondent would give Perez its po-sition on it at the next session.On 27 June, Perez presented Cole with a set of re-duced proposals, e.g., a 50-cent hourly wage increaseeach year instead of a $1 increase; 7 sick days instead of10. Perez testified that he then referred to the subject ofthe 4-day workweek. His account is as follows. He toldCole that he understood Cole to have said, at the outsetof negotiations, that Respondent would follow the termsof the expired Local 298 contract until agreement on acontract was reached with SOLO. Perez then pointedout that the Local 298 contract provided for a 40-hourworkweek, not a 4-day workweek. Respondent's vicepresident,Well, testified in response to Perez' accountthatRespondent followed themanagementprerogativeprovisions of the Local 298 contract in reducing theworkweek for some employees to 4 days and also inshutting down the plant for the week, 30 April to 6 May.He testified, and this without contradiction, that Colehad given Perez written notice of the shutdown. Weiltestified further that Perez never asked to discuss the 4-day workweek. I credit Weil's account as there is noth-ing in the correspondence SOLO had with Cole, respect-ing its complaints as to the negotiations, that refers to the4-day workweek, and particularly as Perez was not hesi-tant in that correspondence to state his complaints as tothe negotiation processes.The parties met again on 23 July. At that session, Colehanded Perez the following:Employer offer1.Three (3) year agreement commencing on dateof ratification by employees.2.Wage increase of One (1%) per cent per yearon signingand on the anniversary dates of the con-tract for all employees who have at least one year'sseniority at that time.3.Company contribution to medical coverages tobe frozen at current level. Any increase in cost forindividual or family coverage to be paid for by em-ployee.No entry into SOLO funds-continuationwith same provider (SOLO HAS NOT FOR-WARDED INFORMATION ON PLAN AS RE-QUESTED IN 6/27 MEETING).4.Eliminate three personal days.5.Open shop.6.Regular monthly meetings with groups of em-ployees to discuss quality and productivity improve-ment and methods of improvement of working con-ditions and employees' suggestions. Union present ifdesired by SOLO.7. In orderto eliminatevandalism and theft fromCompany, the Company demands the right to con-duct random searches of any employee automobileson premises.8.All vans shall not be permitted entry to theCompany premises. Any employees traveling byvans shall be discharged at the guard check.9.All union demands not previously agreed toare denied.Perez told Cole that he has "got to be kidding." Coleresponded that the offerwas seriousand that it was morethan Respondent could afford. Perez then asked for Re-spondent's books and records and Cole denied the re-quest, saying Respondent had already made clear its po-sition respecting such a request.Parenthetically, I note that Respondent's contract withLocal 298 had included union-security and dues-checkoffprovisions and allowed unit employees 3 personal days ayear.Perez testified thatlater inJuly Cole telephoned himto say thatsincePerez had filed an unfair labor practicecharge allegingthat Respondent refused to bargain withSOLO, Respondent would not meet again with SOLOuntil the charge was resolved. Perez testified further thathe told Cole that SOLO had not filed any refusal to bar-gain charge.Perez testified that he then checked withRegion 22, which advised him that SOLO had filed acharge on behalf of Diego Fernandez.Cole testified that he has no recollection of telephon-ing Perezin late July and that his diary, in which herecords telephonecalls andother business data, has noentry of any such call. He testified that the only phonecalls he made to Perez in July were on 10 and 15 July,as reflected in his diary, and that resulted in the 23 Julysession discussed above.Perez wrote Cole on 14 August to complain about Re-spondent's refusal to produce its financial books andrecords.He made no reference in that letter to a refusalby Respondent to meet while there is pending a refusalto bargain charge. I credit Cole's testimony, not Perez.The absence of any assertion in Perez' letter of 14August of any such refusal to meet tends to support theimport of Cole's testimony-that he never refused tomeet becausesuch a charge was pending. Further, it isunlikely that Cole would have made sucha statement inthe offhanded way recounted by Perez.The General Counsel placed in evidence a copy of aDun and Bradstreet report on Respondent that SOLOhad obtained. That report did not have a rating for Re-spondent; it did containstatementsthat reflected slowpayments by Respondent to some of its creditors be-tween 1 October 1985 and 1 October 1986. There wasalso a notation on the report that Respondent's presidenthad written on 15 October that "[p]rofits for the past sixmonths were up."The last negotiation session held between Respondentand SOLO took place on 6 November. Respondent thenoffered 1.6-percent wage increase for each year of a 3-year contract. SOLO reducedits demandsfurther. Therewas discussion also of changing the method of payingunit employees. The meeting apparently ended on a LUSTRELON, INC.strange note. It seems that sometime before 6 NovemberSOLO had asked a Teamsters union to pretend toengage in an organizing drive among Respondent's em-ployees; apparently SOLO was hoping that Respondentwould react by increasing its offers to SOLO to frustrateaTeamster campaign.At the 6 November session,SOLO accused Respondent of bringing the Teamsters onthe scene.No further negotiation sessions were sought or held.As outlined earlier, the complaint alleges that Re-spondent, by each of the following matters, violated Sec-tion 8(a)(1) and (5) of the Act:(a)unilaterally implementing a four day workweek.(b)cancellingmeetings and refusing to meetunlessSOLO accepted its demands or becauseSOLO filed charges under the Act.(c) issued warnings to members of SOLO's bar-gaining committee.(d) failing and refusing to furnish requested finan-cial information.(e) its overall conduct.Respecting the contention that Respondent unilaterallyreduced the workweek, the evidence is clear that Re-spondent was committed to following the basic terms ofthe Local 298 contract until it reached agreement withSOLO on the terms of a new contract. The GeneralCounsel notes that the Local 298 contract provides thatthe "normal" workday amounts to 8 hours and that the"normal"workweekconsistsof 5 days. The GeneralCounsel argues then that the normal workweek consistsof 40 hours and that Respondent, by having reduced theworkweek to 4 days for some unit employees, therebychanged their terms of employment without notice toSOLO. Respondent points to the broad management pre-rogative clause in the Local 298 agreement as the basisfor its claim that it had a contract right to reduce theworkweek. I note too that the Local 298 contract statesthat it is not to be construed "as a guarantee of hours ofwork per day, or per week, or of days of work perweek." Significantly, the record before me does not con-tain evidence of past practice to indicate that Respondenthad been barred from implementing on its own a work-week reduction. Such evidence is an essential element ofproof for the General Counsel. SeeEazor Express, Inc.,238 NLRB 1165 (1978). I therefore find no merit to theGeneral Counsel's allegation that Respondent violatedSection 8(a)(5) by unilaterally reducing the workweek ofsome unit employees.The major aspect of the second allegation is that thatRespondent violated Section 8(a)(5) by refusing to meetbecause SOLO had filed charges under the Act. Basedon the credibility determination above as to the conflict-ing accounts of Cole and Perez, that allegation lacksmerit. Part of this second allegation is that Respondentcanceled meetings; that contention is treated separatelybelow.The complaint refers to the unlawful warnings tomembersof SOLO'sbargaining committee as unlawfulconduct engaged in by Respondent, which establishedthat it violated Section 8(a)(5). The complaint does not387allege these warningsin a separateparagraph and bythemselves to be violations of Section 8(a)(5). The Gen-eralCounsel's brief treats them as evidentiary factorssupporting the allegation that Respondent's overall con-duct constituted bad-faithbargaining.2These warningsthen will be treated below in conjunction with other fac-tors in weighing Respondent's overall conductin its ne-gotiations with SOLO.The next contention of the General Counsel is that Re-spondent unlawfully failed and refused to furnish re-quested financial data to SOLO and, in conjunctiontherewith, canceled negotiationsessionsand refused tomeet with SOLO. There is nofactual issueon this point.Cole canceled the 31 March meeting and proposed a 3-year wage freeze after having informed SOLO on 27March of Respondent'sestimatesof the total costs ofSOLO's demands; he told SOLO that its demands wouldmake it or any company "in this industry" unprofitable;and he notified SOLO of Respondent's intent to defermeeting again untilSOLO takes into account,inter alia,thewage freeze. SOLO's representative made it clearthat SOLO wanted totake intoaccount the wage freezeproposal and he requested Respondent to give SOLO thenecessary financial data to enable it to go back to thebargainingunit employees. Respondent refused to furnishthe data.InNLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956), theemployer there rejecteda union'sdemand for a wage in-crease of 10 cents per hour and asserted that any in-crease of more than 2-1/2 cents per hour would put itout of business.When the union there asked it toproduce evidence to substantiate that statement, the em-ployer denied the request. The Court held that theBoard's order should be enforced whereby the employerwould be compelled to furnish the financial data request-ed. The Court noted that good-faith bargaining necessari-ly requires that claims made by either side should behonest claimsand an asserted inability to pay an increaseis important enough to require proof of its accuracy. Re-spondent'sclaims thata 3-year wage freeze is consistentwith "the realities of [its] business" and that SOLO's de-mands would make Respondent unprofitable presumablywere made in good faith. Respondent, under the ration-ale ofTruitt,must be prepared to demonstrate that theyare honestclaims.Thus Respondent, by not honoringSOLO's request, failed to bargain in good faith. To thesame effect, seeCaliforniaNevada Golden Tours,283NLRB 58 (1987), andTeleprompter Corp.,227 NLRB 705(1977), enfd. 570 F.2d 4, 8 (1st Cir. 1977).As to the allegation that Respondent unlawfully can-celed meetingsand refused to meet with SOLO, the evi-dence discloses that Respondent canceled the 31 Marchmeeting but that it did meet thereafter as requested. Ifind that the evidence fails to establish that Respondent'scancellation of the 31March meeting, by itself, was2 In theunlikely prospect that thewarnings,by themselves,were in-tended to be alleged as a separate,distinct violationof Sec 8(a)(5), Iwould dismiss such an allegationOtherwise, every act of interferencewith Sec 7rights couldbe stretchedinto a separate8(a)(5) violationsimplybecause each such act canbe said to have someimpact on negoti-ations 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaimed at preventing a resolutionof theunderlying dis-putes;the cancellationof the 31 Marchsession was ancil-lary to,and subsumed under,the allegation that Re-spondent unlawfully refused to furnish requested finan-cial data,discussed above.The last issue raised by the pleadings is the most diffi-cult to resolve-whether Respondent engaged in surfaceor bad-faith bargaining.In making this determination, theBoard looks to the totality of the circumstances in whichthe bargaining took place,at and away from the bargain-ing table.Hedaya Bros.,277 NLRB 942(1985), and casescited therein.More specific guidelines have also been setout. A partymay lawfully stand firm on a bargaining po-sition he reasonably believes fair or has the strength toachieve;other conduct may be indicative of bad faith.AtlantaHilton & Tower,271NLRB 1600, 1603 (1984).There is no litmus test that can quantitatively decide theissue.Reasonableness or lack thereof of a party's propos-als are not to be evaluated in determining whether aparty has bargained in good faith.SeeReichhold Chemi-cals,277 NLRB 639 (1985).Section 8(d) of the Act doesnot compel an employer to make concessions. Nonethe-less, an employer is obligated to make a reasonable effortto compose differences.NLRB v. Reed & Prince Mfg.Co., 205 F.2d 131, 134 (1st Cir. 1953), cert. denied 346U.S. 887(1953).Conduct indicative of bad faith includesdelaying tactics, unreasonable bargaining demands, uni-lateral changes, efforts to bypass the union,failing todesignate an agent with sufficient authority,withdrawalof agreed-on provisions,and arbitrary scheduling ofmeetings.SeeAtlanta Hilton & Tower,supra at 1603. Co-ercive conduct coupled with regressive proposal also canmanifest bad faith.Heyada,supra.The factual situation in the instant case places it be-tweenReichhold Chemical,supra,where the Board foundhard bargaining andHeyada,supra, where bad-faith bar-gaining was found.InReichhold,the Board discounted8(a)(1) statements by supervisors threatening dischargeand the futility of bargaining.InRescar,Inc.,274 NLRB1 (1985), the Board also discounted a pre-10(b) statementof an inebriated vice president of the employer there thatithad no intention of signing a contract.On the one hand,I note that there is, in this case, avirtual absence of the types of conduct noted above thatpoint towards bad-faith bargaining-bypassing a unionand so on. On the other hand, the coercive conduct inthis case was aimed directly at employees on SOLO's ne-gotiating committee at the instance of Respondent's keyofficials,Weil and Ricciardi,and the timing thereof re-latescloselytoSOLO'sdemands for financial data.Again, on the one hand,Respondent ultimately did makewage increase offers of 1 percent,and then 1.6 percent,and on the other, it unlawfully refused to produce datato substantiate its claim thatSOLO'sdemands wouldmake its operation unprofitable.There are other factors to consider. I note that Re-spondent's contract with Local 298 contained not onlyunion-securityprovisionsbut also a dues check-offclause.Yet Respondent repeatedly proposed an openshop to SOLO. The Local 298 contract, too, called forwage increases substantially more than the percentagesthatRespondent offered SOLO. By themselves, Re-spondent's proposalscould be justhard bargaining andploysto induceSOLO to loweritsdemands.In contextwithother factors,however, theregressive nature of Re-spondent's proposals could be considered in evaluatingbad faith.After weighing all the relevant factors and noting par-ticularly theunlawful warningsto SOLO'snegotiatingcommittee, the discriminatory treatmentof the Fernan-dez brothers,Respondent's refusalto producefinancialdatato backup its own representationsto SOLO, andthe regressive nature of the proposalsoffered by Re-spondent,Ifmd that the evidencesupporting the com-plaint allegationoutweighthe factors pointingtowardsgood-faith bargaining,e.g., itsmeetingswith SOLO, andits exchanges of proposals.From the totality of the cir-cumstances,as theyare reflectedin the record beforeme, I fmd thatthe GeneralCounselhas shown,by a pre-ponderance of the evidence,thatRespondent enteredinto and participated in negotiationswith SOLO with anessentially closed mind intent on forcingSOLO to capit-ulate to its dictates and disinterested in seeking a peace-ful resolution of its differenceswith SOLO.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.SOLOis a labor organization as defined in Section2(5) of the Act and the exclusive representative of thefollowing unit appropriate for purposes of collective bar-gaining:All productionand maintenance employees of Re-spondent,including shipping and receiving employ-ees but excluding all office employees,clerical em-ployees,administrativeemployees,executives,guards,maintenance men, professional employees,supervisors as defined in the Act and all other em-ployees of Respondent.3.Respondent,in violation of Section 8(a)(1) and (3)of the Act,has engaged in the following conduct:(a) Issued warnings on 16 May 1986 to employees onSOLO'snegotiating committee in order to discouragesupport for SOLO.(b) Issued a warning on 23 May 1986 to Diego Fer-nandez and discharged him from its employment on thatday to discourage support for SOLO.(c) Issued a warning on 29 May 1986 to Rolando Fer-nandez and suspended him from its employ for a week inorder to discourage support for SOLO.4.Respondent,in violation of Section 8(a)(1) and (4)of the Act, discharged Diego Fernandez on 23 May 1986because he informed Respondent, in substance,that heintended to file an unfair labor practice charge with theBoard to protest the warning issued earlier to him thatday.5.Respondent, in violation of Section 8(a)(1) and (5)of the Act, has failed and refused to bargain in goodfaithwith SOLO and has failed and refused to supplySOLOwith requested financial data needed to enable ittobargainwithRespondent respecting Respondent's LUSTRELON, INC.claim,in substance, that itcannot meetSOLO's bargain-ing demands and yet remainprofitable.6.In all otherrespects,the allegations of unlawfulconduct setout in the consolidated complaint are with-out merit.REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),(4), and(5) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction necessary to effectuate the policies of the Act.Accordingly,Respondent shall be ordered to offerDiego Fernandez immediate and full reinstatement to hisformer position,or if it no longer exists,to a substantiallyequivalent position without prejudice to his seniority orother rights and privileges and to make him whole forhaving unlawfully discharged him on 23 May 1986; andtomake whole also Rolando Fernandez for having un-lawfully suspended him from its employ in late May orearly June 1986.Backpay shall be computed in themanner prescribed inF.W.Woolworth Co.,90 NLRB289 (1950),with interest as computed inNew Horizons forthe Retarded,283 NLRB 1173 (1987).Respondent shall also be ordered to remove from itsfiles all references to the unlawful warnings given on 16May 1986 to employees on SOLO's negotiating commit-tee to Diego Fernandez on 23 May 1986 and to RolandoFernandez on 29 May 1986; to remove from its files, tooallreferences to its discriminatory discharge of DiegoFernandez on 23 May 1986 and to its discriminatory sus-pension of Rolando Fernandez in late May or early June1986 and to notify these employees that these steps havebeen taken and that the unlawful acts will not be usedagainst them in any way.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed8ORDERThe Respondent,Lustrelon,Inc.,Edgewater,NewJersey,itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Warning employees to discourage support for Soli-darityofLaborOrganizations InternationalUnion(SOLO).(b)Discharging or suspending employees because theysupport SOLO.(c)Discharging any employees to discourage the filingof unfair labor practice charges with the Board.(d) Refusing to bargain in good-faithwithSOLO andrefusing to furnish financial data requested and neededby SOLO tofulfill its obligations as exclusive representa-tive in the unit describedas certified by the Board.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses389(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affimative action necessary to ef-fectuate the policies of the Act.(a)OfferDiego Fernandez immediate and full rein-statement to their former jobs or, if those jobs no longerexist,to substantially equivalent positions,without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them,in the manner set forth in theremedy section of the decision.(b)Make whole Rolando Fernandez for all loses ofearnings and other benefits suffered as a result of his un-lawful 1 week's suspension from employment, in themanner set forth in the remedy section above.(c)On request, bargain collectively in good faith withSOLO as representative of the employees in the certifiedunit,with respect to their wages,liners of work,and allother terms and conditions of employment.(d) Provide SOLO with the financial data it requestedto verify Respondent's assertion that honoring SOLO'sdemands would render its operations unprofitable.(e)Remove from its files any references to warningsgiven employees on SOLO's bargaining committee andto the separate warnings given Diego and Rolando Fer-nandez and notify them all in writing that this has beendone and that the unlawful acts will not be used againstthem in any way.(f)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(g) Post at its Edgewater,New Jersey location copiesof the attached notice marked "Appendix."4Copies ofthe notice,on forms provided by the Regional DirectorforRegion 22, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that all allegations inthe complaint of unlawful conduct that were not foundto have merit are dismissed.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."